                                                                   Ralph A. Dengler     USDC SDNY
                                                                   T 212.503.0655
                                                                                        DOCUMENT
                                                                   F 212.307.5598       ELECTRONICALLY FILED
                                                                   RADengler@Venable.com
                                                                                        DOC #:
VIA CM/ECF                                                                              DATE FILED: 11/15/2019
November 14, 2019

The Honorable Judge Lorna G. Schofield
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     Ottah v. Verizon Services Corp., 1:19-cv-08552-LGS (S.D.N.Y.)

Dear Judge Schofield:
This firm represents Verizon Services Corp. (“Verizon”) in the above-captioned matter. I recently
became lead counsel upon the withdrawal of my former partner, Todd M. Nosher (Dkt. No. 22),
and I write pursuant to Your Honor’s Individual Rules and Procedures for Civil Cases.
Verizon respectfully requests an adjournment of the Initial Conference set for November 21, 2019
at 10:30 AM (Dkt. No. 5) to the week of December 2 or later, at Your Honor’s convenience.
Verizon also requests that the related deadlines for submitting a Case Management Plan and Initial
Disclosures be re-set until after the Initial Conference is held.
This is Verizon’s first request for an extension of the Initial Conference and is due to a scheduling
conflict on my part, namely a pre-existing Court conference at which I must appear in person
before the Honorable Judge James Donato in 19-cv-05036-JD (N.D. Cal.), Dkt. No. 185.
I conferred today with pro se Plaintiff, Mr. Ottah, and he consents to Verizon’s above requests.
                                                The November 21, 2019, 10:30 a.m. conference is adjourned until December
Thank you for your time and consideration. 3, 2019, at 10:30 a.m. The Court's practice is to receive the proposed case
                                                management plan ("CMP") and joint letter -- which must comply with the
Respectfully submitted,                         Order at Dkt. No. 5 -- before the conference, so that the proposed schedule
                                                can be discussed at the conference. Accordingly, the parties shall file their
/s/ Ralph A. Dengler                            joint letter and proposed CMP at least 7 days before the conference. If
                                                Defendant has Plaintiff's telephone number, Defendant shall convey the
Ralph A. Dengler                                substance of this Order to Plaintiff. SO ORDERED.
Counsel for Verizon
                                                The Clerk of Court is respectfully directed to mail a copy of this Order to
                                                Plaintiff.
cc: Chikezie Ottah (via Federal Express)
                                                Dated: November 15, 2019
                                                        New York, New York
November 14, 2019
Page 2



                                 CERTIFICATE OF SERVICE

       I, Ralph A. Dengler, hereby certify that I caused a true and correct copy of the above

Letter Motion to be served on pro se Plaintiff Chikezie Ottah on November 14, 2019 via Federal

Express at Plaintiff’s address listed below:


                                     CHIKEZIE OTTAH
                                   648 DOROTHEA LANE
                                 ELMONT, NEW YORK 11003




 Dated: November 14, 2019                        /s/ Ralph A. Dengler

                                                 VENABLE LLP
                                                 1270 Avenue of the Americas
                                                 New York, New York 10020
                                                 Telephone No.: (212) 503-0655
                                                 Facsimile No.: (212) 307-5598

                                                 Counsel for Verizon
